Citation Nr: 0709672	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to determine whether the appellant has forfeited her 
right to gratuitous Department of Veterans Affairs benefits 
under 38 U.S.C.A. § 6103(a) (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran had active service from December 1941 until his 
presumed death in October 1944.  The appellant is the 
veteran's widow.  

This appeal arises from rating determinations dated in June 
2003 and July 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's application to 
reopen her claim to determine whether she has forfeited her 
right to gratuitous VA benefits under the provisions of 38 
U.S.C.A. § 6103(a). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the appellant did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, 
the Court held that VA must notify a claimant of the evidence 
and information necessary to reopen a previously denied claim 
(here, the determination that the appellant had forfeited her 
right to VA benefits), as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought.  

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court explained stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to entitlement to the benefit sought 
which were found insufficient in the previous denial(s).

The VCAA letter furnished the appellant in April 2003 did not 
fully address the issue of new and material evidence to 
reopen her claim.  While new and material evidence for 
reopening the claim was addressed, the specific requirements 
for the claim based on the last final denial were not 
indicated.  Furthermore, the explanation of the standard for 
determining whether evidence was new and material cited to 
the version of 38 C.F.R. § 3.157 that was in effect prior to 
August 29, 2001.  In this instance, the claim to reopen was 
filed after that date; thus, the amended version of the 
regulation applies.  For these reasons, the April 2003 letter 
did not meet the requirements set forth by the Court in Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant 
a VCAA-compliant letter for the claim to 
reopen.  Such notice should: 1) inform 
the appellant of the information and 
evidence not of record that is necessary 
to substantiate the claim to reopen 
including notice of the revised 
definition of new and material evidence; 
2) inform the appellant of the 
information and evidence that VA will 
seek to obtain on her behalf; 3) inform 
the appellant of the information or 
evidence that she is expected to provide; 
and 4) request or tell the appellant to 
provide any evidence in her possession 
that pertains to the claim on appeal.  

2.  Readjudicate the claim to reopen.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the appellant and 
her representative.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

